Citation Nr: 1726644	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 2005, for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to an effective date earlier than October 27, 2005, for the grant of service connection for residual CAD bypass grafting scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the Cleveland RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is a Nehmer class member, who first filed a claim for service connection for a heart condition in October 2005.

2.  In August 2010, CAD was added to the list of diseases for which service connection is presumed for those exposed to an herbicide agent in Vietnam.


CONCLUSIONS OF LAW

1.  The earliest possible effective date for the grant of service connection for CAD is October 27, 2005.  38 U.S.C. § 5110 (a), 5101(a) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151(a), 3.155, 3.400, 3.816 (2016).

2.  The earliest possible effective date for the grant of service connection for residual CAD bypass grafting scars is October 27, 2005.  38 U.S.C. § 5110 (a), 5101(a) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151(a), 3.155, 3.400, 3.816 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to an Earlier Effective Date-Laws and Analysis

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date the claim was received or the date the entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

However, pursuant to the orders of the United States District Court in the Nehmer class action, the VA promulgated special rules for the effective dates of presumptive service connection granted based on exposure to herbicides.  See 
38 C.F.R. § 3.816; see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).

In order to avail himself of the special rules for effective dates, a veteran must qualify as a Nehmer class member pursuant to 38 C.F.R. § 3.307 (a)(6) (2016) and have a covered herbicide disease as provided in 38 C.F.R. § 3.309 (e) (2016), which includes ischemic heart disease.  38 C.F.R. § 3.816 (2016).

As a Nehmer class member, certain effective dates apply based on whether the veteran was denied compensation for such a disability between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before the VA between May 3, 1989 and the effective date of the applicable statute or regulation establishing the presumption of service connection for the disability; in this instance August 31, 2010.  38 C.F.R. § 3.816 (c).  In either of these instances, the effective date of the award will be the date such claim was received or the date the disability arose, whichever is later.  38 C.F.R. § 3.816 (c).

In his June 2011 Notice of Disagreement, the Veteran indicated that the effective date for the grant of service connection for CAD should have been retroactive to June 1997, the date he was deemed disabled by Social Security following his 1996 heart surgery.   

The Veteran first filed a claim for service connection for "heart problems" secondary to diabetes on October 27, 2005.  See October 2005 report of contact.  In a May 2007 rating decision, the RO denied service connection for CAD.  Following the implementation of VA regulations adding ischemic heart disease to the list of diseases available for presumptive service connection based on herbicide exposure, the RO adjudicated the Veteran's claim in May 2011, granting service connection for CAD and service connection for residual CAD bypass scars with an effective date of October 27, 2005.

The record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for CAD based on exposure to herbicides during such service.  He is a Nehmer class member.  However, the Veteran was not denied compensation for CAD between September 25, 1985, and May 3, 1989.  An earlier effective date is not warranted under 38 C.F.R. § 3.816 (c)(1) (2016).

As noted above, the Veteran filed a claim for a heart disorder in October 2005; as such, he did submit an informal claim for service connection for CAD between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Under 38 C.F.R. § 3.816 (c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran had heart disease prior to October 2005, the record includes neither a formal nor informal claim for service connection for heart disease until October 27, 2005.  The later date in this case is the date of claim, October 27, 2005.  Therefore, an earlier effective date for the award of service connection for CAD is not warranted under 38 C.F.R. § 3.816 (c)(2).

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates. The Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816 (c)(3).  No other regulation provides for an effective date earlier than is currently assigned.

The Board acknowledges that medical records reflect diagnoses of a heart disability prior to October 2005; however, as discussed above, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date of the claim or the effective date of the liberalizing regulation, whichever is later.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  The Board finds that the Veteran did not submit any informal or formal claim for service connection for a heart disability prior to October 27, 2005.

In this case, the Veteran's October 2005 statement constitutes the earliest communication to VA in regards to disability of the heart.  An effective date earlier than October 27, 2005, for the award of service connection for CAD and residual scars is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an effective date earlier than October 27, 2005 for the grant of service connection for CAD and residual bypass scars, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).
ORDER

An effective date earlier than October 27, 2005, for the grant of service connection for CAD is denied.

An effective date earlier than October 27, 2005, for the grant of service connection for residual CAD bypass grafting scars is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


